Title: To Thomas Jefferson from Thomas Cooper, 16 March 1806
From: Cooper, Thomas
To: Jefferson, Thomas


                        
                            Dear Sir/
                            Northumberland March 16. 1806
                        
                        I did not receive your reply to my note, untill my return from Philadelphia yesterday. I thank you kindly for
                            the Pamphlet you were so good as to send me, which I had heard of when I wrote the essay signed “Vindex”, but which I did not
                            see till my arrival in Philadelphia. It certainly does credit even to Mr Maddison’s pen, but I think the doctrines
                            defended in it, are carried to their very utmost bounds. My object was (and I think will be, if ever I write again on the
                            Subject) to deprecate commercial Wars. No Commerce in my opinion repays the expence of the hostility it induces, to say
                            nothing of the misery attendant on all wars. I see nothing that need involve us in war but our mercantile interests; I see
                            not how it is possible to avoid war, if we adopt the principle of defending any thing but our territory. I know of no body
                            of men, so ready to postpone the interests of their Country to their own Interests, as Merchants. They are truly a swinish
                            multitude: touch but the bristle of one of them, & the whole herd cry out murder. Profess to defend your territory and
                            that only, and you will have no wars: profess to defend your distant Commerce, and you are never safe for a Day.
                        I am far from being clear that the doctrine of free ships, free goods ought not to be considered as a part of
                            the Law of Nations. I am not satisfied by any means, that Great Britain has not carried the Doctrine of accustomed trade
                            too far, and I give up at once the point of her right to enforce that doctrine suddenly, without notice, after having led
                            us on by a temporary relaxation of that Doctrine. But I contend that a principle so liable to controversy—on which so much
                            may reasonably be said on both Sides, is not, a sufficient cause of War, especially in this infant Country. Nor can I help
                            thinking there is something ungenerous in taking advantage of a period when Great Britain is struggling for her very
                            existence against the boldest Usurper, and the most successful Conqueror the world ever saw. Rely on it, our parent
                            Country, tho’ it may relax a Practice for the sake of temporary expedience, will never concede a Principle; and whenever
                            peace takes place, our present Conduct will excite Revengeful Feelings. No wonder. With these Sentiments, you will not be
                            surprized at my thinking Mr Gregg’s non-importation motion, grossly premature & inexpedient.
                        However, my heart is with your administration. If the experiment of Republican Government is to succeed at
                            all, it must be under your auspices: but the wars of monarchical ambition and monarchical folly, are few in number
                            compared to mercantile wars; and wedded as I am to my own theory, I grieve that you incline to countenance them.
                        The reports propagated of Miranda’s expedition, and of the Countenance afforded him by the executive
                            department of the United States, are doing much harm among your friends. Rufus King’s Deposition and Mr Sandford’s
                            conduct respecting it, tell against us. Will you allow me to say, that something in explanation, some statement tho’
                            anonymous that would counteract the conclusions which your enemies draw from these Reports, would have a beneficial
                            effect? Report says too, that tho’ the countenance afforded him, was at length approved of in the H. of Representatives,
                            the Senate refuse their concurrence. I want no information from you directly or indirectly on these Subjects, but I think
                            I do right as a friend to suggest these hints. 
                  My review of Dr. Priestleys works has been written this twelve month, and
                            printed. It does not quite please me; but I wrote under the combined pressure of bilious fever, ague, Dysentery and
                            Fistula, and literally with the assistance of a daily dose of 400 drops of Laudanum, during almost the whole time. It
                            makes a thin volume; I undertook to review his Chemical, Philosophical, Metaphysical, Political, & miscellaneous works:
                            the review of his theological writings is now printing, & I fancy Mr Priestley means to send them to you both together.
                        Adieu. I remain with sincere and affectionate esteem Dear Sir Your friend
                        
                            Thomas Cooper.
                        
                    